                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS

     UNITED STATES OF AMERICA                        )
                                                     )
                          v.                         )    1:16-cr-10304-LTS
                                                     )
                                                     )
     JALONNI SHABAZZ                                 )
     (indicted as Jalonni Tucker)


                                 NOTICE OF APPEARANCE

       Undersigned counsel hereby enters his appearance, at the direction of Mr. Shabazz, for

the limited purpose of filing a Motion to Withdraw his previously filed pro se Motion for

Compassionate Release. See Dkt. 53.

                                              Respectfully submitted,
                                              JALONNI SHABAZZ
                                              by his attorney

                                              /s/ Joshua Hanye
                                              Joshua Hanye, BBO#661686
                                              FEDERAL PUBLIC DEFENDER OFFICE
                                              51 Sleeper Street, 5th Floor
                                              Boston, MA 02210
                                              617-223-8061



                                      Certificate of Service

       I, Joshua Hanye, hereby certify that this document was this day filed through the ECF
       system and will be sent electronically to the registered participants as identified on the
       Notice of Electronic Filing (“NEF”).


Date: June 26, 2020                                            /s/ Joshua Hanye______
                                                               Joshua Hanye



                                                 1
